DETAILED ACTION
Notice to Applicant
This communication is in response to the Request for Continued Examination (RCE) submitted March 12, 2021.  Claims 1, 5 – 8, 10 – 11, 13 – 14, and 23 are amended.  Claim 2 was previously cancelled.  Claim 26 is new.  Claims 18 – 22 were previously withdrawn.  Claims 1, 3 – 17 and 23 – 26 will be examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 12, 2021 has been entered.

Claim Rejections - 35 USC § 112
The rejection of Claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn based upon the amendment submitted March 12, 2021.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 – 17 and 23 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahlberg (U.S. Publication Number 2017/0109480 A1) in view of Levy et al., herein after Levy (U.S. Publication Number 2010/0042437 A1).

Claim 1 (Currently Amended): Vahlberg teaches a computer system for monitoring drug inventory in a clinical facility (paragraph 32 discloses a controller may communicate remotely with other computerized systems such as an inventory system) comprising: 
comprised of computer memory storing program data that when executed (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 device (paragraph 3 discloses a medication dispensing system; paragraph 20 discloses medication dispensing systems may include carts, cabinets, and/or other systems that provide controlled access to medication, medical devices, and/or medical supplies) to generate drug administration data representing an at least one amount of an at least one drug delivered from the automatic drug dispensing device for the corresponding at least one patient (paragraphs 20 and 38 disclose the information from a dispensing system (dispensing device) may include a timestamp and/or records of returning the supply to the system, disposal of a portion of the supply, dosage amounts, and/or other records related to the dispensing and/or administration of a medication; paragraph 43 discloses an amount of a particular drug dispensed from the medication dispensing system may be compared with medical documentation, such as a patient chart),
an analytic subsystem (paragraph 40 discloses the processor may be further configured to analyze the use data to identify periods of use of the medication dispensing system for each user within a user pool), operatively connected by a data network to the electronic medical record subsystem and the remote drug dispensing device said analytic subsystem comprised of computer memory containing program data that when executed by an at least one processor (paragraph 3 discloses a medication dispensing system; paragraph 20 discloses medication dispensing systems may include carts, cabinets, and/or other systems that provide controlled access to medication, medical devices, and/or medical supplies (remote drug dispensing system); 
receive the generated drug dispensing data from the central drug dispensing subsystem (paragraph 38 discloses a medication dispensing system may log information related to users’ access of the systems and store the information as “use data”, where the use data may include a type and/or quantity of medication issued, records of administered dosage amounts and/or other records related to the dispensing and/or administration of a medication or medical supply; paragraph 40 discloses the processor may be configured to retrieve “use data” for each user, indicative of when each user accesses the medication dispensing system and may include the type and/or quantity of a medication issued, administered dosage amounts and/or other records related to the dispensing and/or administration of a medication or medical supply);
automatically determine using at least the received generated drug dispensing data and the received drug administered data, the received return amount data and the received waste amount data (paragraph 20 discloses a timestamp and/or records of returning the supply to a system, disposal of a portion of the supply, dosage amounts, and/or records relating to the dispensing and/or administration of a medication or other medical supply) an output data representing a logical 3condition that there was anomalous activity corresponding to the at least one drug (paragraph 21 discloses 
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
a subsystem comprised of a database comprised of a plurality of electronic medical records corresponding to a plurality of patients (paragraph 9 where Levy discloses a subset of data contained in a first patient record being retrieved from an administration records system, where the administration records system stores the patient records; paragraph 99 where the central computer server system may request records from the administration records computer server system), said electronic medical records comprised of drug administered data representing an amount of at least one drug administered to a corresponding at least one patient (paragraph 33 discloses a bedside administration system may require that documentation be performed before, during, or after a medication is administered to a patient, similar bedside systems may include electronic administration documentation or electronic 
a subsystem comprised of remote automatic drug dispensing device (Figures 2, 6, and 12b; paragraphs 5 and 8 where Levy discloses a drug dispensing system (cabinets, drawers, shelves) where the caregiver may remotely provide appropriate information at various access points including laptops, terminals, bedside devices, mobile devices, or a device that can display a webpage; paragraph 36 where a dispensing cabinet for storing medications for patients in a healthcare facility; paragraph 62 where Levy discloses to retrieve or remove items (from cabinet) of a particular patient, a nurse, caregiver, patient, or automated system may enter user identification).
a subsystem for central drug dispensing (Figure 1; paragraph 35 discloses a central dispensing unit and a dispensing device) comprised of a drug dispensing database that is comprised of computer memory storing program data (paragraph 114 discloses one or more devices for storing data) that when executed causes the central drug dispensing subsystem to generate data representing a dispensing of the at least one drug to the at least one patient and for the at least one drug a return amount and a waste amount (paragraph 29 discloses administration of an item (drug) to a patient where the administered amount may need to be documented, and the remaining portion of the item (drug) returned to the dispensing device; paragraph 34 discloses in addition to automatically denoting the amount of drug administered to a patient, other values may be automatically entered into the remote integration system such as if and how much waste is outstanding, if and how much of a return is outstanding, and the amount of drug that must be returned or wasted; paragraph 61 discloses the medication ;
receive the generated drug administered data from the remote drug dispensing subsystem (Figures 7, 12, and 14;  paragraph 51 discloses a list of items, generated by the computer or received from the central server computer system may be displayed on the display screen; paragraph 107 discloses the central computer server system may transmit patient information to the remote device, where the patient information may include a listing of items (drugs) removed from a dispensing device, the dosing of the item, the patient’s name and room number);
receive the return amount data (Figures 12A, 12B, and 15; paragraph 71 discloses determining and documenting the amount of an item (drug) that will need to be returned to a dispensing device; paragraph 94 discloses a listing of all medications that are required to be returned if sufficient quantity of an item (drug) is available for return; paragraph 95 discloses documenting the return quantity to specify the amount to be returned); 
receive the waste amount data (Figure 7 and paragraph 78 discloses a Wastes and Returns screen listing the medication or item associated with the patient to be wasted along with the amount to be disposed of).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Vahlberg to further include remote managing, distribution, documentation of distribution, and monitoring of items used in a healthcare environment including the distribution, issuing, return, and wasting of medications, pharmaceuticals, and medical supplies to and from dispensing units as disclosed by Levy.


Claim 3 (Previously Presented): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system comprising:
a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:
automatically calculate a series of data points representing use of the at least one drug over a predetermined period (paragraph 40 discloses retrieving use data for each of the users indicating when each user accesses the medication dispensing system and enables the normalization of the usage and noncompliance events per shift so that user to user comparisons yield valid measures when looking at longer time periods like weeks and months; paragraph 41 discloses the processor may be 
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
receive data representing a predetermined practice area (paragraph 37 where Levy discloses operating room, emergency room, and intensive care unit, which are “predetermined practice areas”); 
receive data representing a predetermined drug type (paragraphs 8, 35, and claim 5 where Levy discloses controlled medical substances, thus a predetermined drug type). 
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 4 (Previously Presented): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system comprising:
a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:

Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
receive data representing a predetermined facility location area (paragraphs 3 and 37 discloses the dispensing device may be located at a nursing station, an operating room, an emergency room, intensive care unit, or in a number of other locations within or outside the medical field); 
receive data representing a predetermined drug type (paragraphs 8, 35, and claim 5 where Levy discloses controlled medical substances, thus a predetermined drug type).
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 5 (Currently Amended): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem comprised of computer memory containing program data that when executed by an at least one processor 
automatically count a second number of drug transaction records in the electronic medical records data that have an indicator showing an administration status for the corresponding at least one patient as Not Given or Null (paragraphs 38 where Vahlberg discloses a medication dispensing system log related to users access including a time stamp and/or records of returning the supply to the system, records of disposal, and other records related to the dispensing and/or administration of a medication; paragraph 42 Vahlberg discloses diversion data relates to a use of medications and/or other medical supplies in a manner that is not in accordance with normal medical procedures such as abnormal amounts of medication issued, high frequency of issuing medication, inventory counts being abnormal, and medical charts with records of what medications are relevant to a patient; paragraph 44 where inventory is checked against medical records to determine whether diversion occurred; although Vahlberg does not explicitly disclose “Not Given or Null”, Vahlberg clearly discloses that verifying the inventory against the medical record demonstrates that an administration error of some type occurred);
determine if the difference between the first number and second number exceeds a predetermined threshold (Figure 3; paragraphs 22, 48, and 50 where Vahlberg discloses a diversion threshold); and 
update a drug use data record stored in the system indicating the determination result (paragraph 49).
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
automatically counting a first number of drug transaction records in the remote automatic drug dispensing system data that have an indicator stating that the at least one drug was given to the at least one corresponding patient (paragraph 34 where the amount of drug removed from the drug dispensing cabinet and administered to the patient is automatically documented).
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 6 (Currently Amended): Vahlberg and Levy teach the system of Claim 5. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the 
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
comprising the system causes the analytic subsystem to:
receive an identifier associated with a predetermined employee (paragraph 69 where Levy discloses a password or other identifier to verify identity); 
select, using the received identifier, the remote drug dispensing system transaction data records and electronic medical records drug transaction data records where the received employee identifier corresponds to the selected drug transaction (paragraphs 6, 8, and 44 where an authorized user must identify himself, the patient, the item, the amount of item, prescribing doctor, time of administration and other relevant information).
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 7 (Currently Amended): Vahlberg and Levy teach the system of Claim 5. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor comprising the system causes the analytic subsystem to:
determine a plurality of differences between the first number and second number individually corresponding to a plurality of employees (paragraphs 38 where Vahlberg discloses a medication dispensing system log related to users access including a time 
determine whether any of the corresponding differences exceed a predetermined threshold value (Figure 3; paragraphs 22, 48, and 50 where Vahlberg discloses a diversion threshold). 

Claim 8 (Currently Amended): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory).
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:

automatically attempt to match data records in the drug dispensing system dispensing data representing drug dose removals with data records in the electronic medical records that indicate that the removed drug dose was administered to a patient (paragraph 34 where the amount of drug removed from the drug dispensing cabinet and administered to the patient is automatically documented); and 
update a drug use data record stored by the system with data representing the extent that the match is complete (Figure 14; paragraphs 80, 100, and 111). 
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 9 (Previously Presented): Vahlberg and Levy teach the system of Claim 1.  Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:
automatically match data records in the automatic drug dispensing system dispensing data representing drug dose removals with data records in the electronic Medication Administration Record (eMAR) that the removed drug doses were 
update a data record with data representing the extent that the match is complete (Figure 14; paragraphs 80, 100, and 111 discloses the central computer server may receive additional or modified information about the record from the remote device and the new information may be updated or modified as new information becomes available).
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 10 (Currently Amended): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one 
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
comprising the system causes the analytic subsystem to:
automatically match data records in the remote drug dispensing system dispensing data representing drug dose removals and corresponding times of removal against the data records in the personnel database associated with a person referenced as the authorized user in the drug dispensing system data (paragraphs 6, 8, and 44 where an authorized user must identify himself, the patient, the item, the amount of item, prescribing doctor, time of administration and other relevant information). 
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 11 (Currently Amended): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can 
sample drug dispensing data from the drug dispensing system for a dispensed drug and correlate data representing a dispensed drug amounts against data representing administered drug amounts of the dispensed drug in the electronic medical records in order to determine that the amount of the dispensed drug that was not administered to a patient does not exceed a predetermined threshold value (paragraphs 38 where Vahlberg discloses a medication dispensing system log related to users access including a time stamp and/or records of returning the supply to the system, records of disposal, and other records related to the dispensing and/or administration of a medication). 

Claim 12 (Previously Presented): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the system is further comprised of a subsystem comprised of personnel records and the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions 

Claim 13 (Currently Amended): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to randomly select personnel data records and to use the randomly selected personnel to select drug dispensing system dispensing data, and use the selected automatic drug 
running a comparison of the determined drug usage metrics for the randomly selected personnel with the same drug usage metric data associated with a single person (Figure 3; paragraphs 20, 21, and 22); and 
output a data file representing a set of variations of the determined drug usage metrics for the selected personnel and the drug usage metrics for the single person (paragraphs 32, 50, and 63). 

Claim 14 (Currently Amended): Vahlberg and Levy teach the system of Claim 1.  Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:
automatically retrieve employee attendance data using the received employee identity (paragraphs 3, 21, 22, and 40); 
receive data representing a predetermined drug type (paragraph 42 discloses identifying and receiving diversion data based on one or more medication types, schedule, and/or dosage of medication).
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
receive data representing a predetermined employee identity and a predetermined status (paragraph 69 where Levy discloses a password or other identifier to verify identity); 
automatically calculate a series of data points representing use of the drug type by the employee at the same time as employee had the predetermined status (paragraphs 30, 33, and 79 – 80 where Levy discloses time and date information automatically captured with respect to the dispensing device).  
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Claim 15 (Previously Presented): Vahlberg and Levy teach the system of Claim 14. Vahlberg teaches a system where the status is one of absent or off duty (paragraphs 3, 21, 22, and 40). 

Claim 16 (Previously Presented): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the 

Claim 17 (Previously Presented): Vahlberg and Levy teach the system of Claim 16. Vahlberg teaches a system where the at least two time periods are 30, 60 and 90 days (paragraphs 40, 41, and 48). 

Claim 23 (Currently Amended): Levy and Vahlberg teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:
receive the generated data from the drug dispensing system as it is modified (paragraph 57 discloses modifications can immediately or nearly immediately be displayed on a touch screen of the medication carts and/or cabinets);
monitor drug dispensing system dispensing data as it is modified in order to detect a condition that the automatic drug dispensing system dispensing data indicates 
generate an electronic message upon the condition being detected (paragraphs 30 and 56); and 
transmit the generated message to a predetermined destination (paragraphs 30 and 56). 

Claim 24 (Previously Presented): Vahlberg and Levy teach the system of Claim 1. Vahlberg teaches a system where the analytic subsystem is further comprised of computer memory containing program data that when executed by an at least one processor (paragraph 69 discloses a computer system which can comprise a solid-state storage device such as random access memory and/or a read-only memory which can be programmable and configured to implement any appropriate data stores; paragraph 74 discloses methods may be performed by the computer system in response to the processing unit executing one or more sequences or instructions contained in the working memory) comprising the system causes the analytic subsystem to:
generate a report indicating a top predetermined number of locations with the highest rates of dispensing a predetermined drug (paragraphs 22, 44, 49, and 51). 

Claim 25 (Previously Presented):  Vahlberg and Levy teach the system of Claim 1.  Vahlberg teaches a system  where the anomalous activity is the condition that the drug administered data represents an amount of a drug that is less than the amount 

Claim 26 (New): Vahlberg and Levy teach the system of Claim 1. 
Vahlberg fails to explicitly teach the following limitations met by Levy as cited:
where the program data comprising the central drug dispensing subsystem further causes said subsystem for the at least one drug administered by the automatic drug dispensing device to determine the difference between the sum of a total amount administered plus a total amount returned plus a total amount of waste and a total dispensed amount (Figure 7 discloses the amount of drug issued, the amount of drug administered, and the amount of drug wasted; Figure 12 discloses the amount of drug administered, the amount of drug returned, and the amount of drug wasted).
The motivation to combine the teachings of Vahlberg and Levy are discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant's arguments filed March 12, 2021 have been fully considered but they are not persuasive. The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections - 35 USC § 103
The Applicant argues the Vahlberg reference does not disclose a separate central drug dispensing subsystem.  The Examiner respectfully disagrees.  The Examiner submits Vahlberg discloses a central supply store (central drug dispensing system), which supplies the medications to a portable dispensing device (drug dispensing device) (paragraph 35).  Thus, Vahlberg discloses a separate supply store (the central drug dispensing system) which is used to refill the drug dispensing device(s).  The Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues the citation by the Examiner to paragraph 40 of Vahlberg is misplaced.  The Examiner respectfully disagrees.  Paragraph 40 discloses the processor may be configured to retrieve “use data” for each user, indicative of when each user accesses the medication dispensing system and may include the type and/or quantity of a medication issued, administered dosage amounts and/or other records related to the dispensing and/or administration of a medication or medical supply.  The “use data” does include the particular user accessing the dispensing device (paragraph 39), but also discloses additional information such as the type and/or quantity of medication and administered dosage amounts.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Poteet et al. (U.S. Publication Number 2008/0319795 A1) discloses centralized collection and verification of controlled substance/pharmaceutical waste.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626